Citation Nr: 1242181	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-31 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability in addition to PTSD.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  He served in the Republic of Vietnam from August 1970 to August 1971 and was awarded the National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Medal with 60 Device, Expert Badge (M-14 rifle) and Expert Badge (M-16 rifle). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Appeals Management Center (AMC) in Washington, DC which granted service connection at a 30 percent disability rating, effective December 4, 2002, and a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for depression and a sleep disorder.

Because the Veteran has disagreed with the initial rating assigned following the grants of service connection for PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The competent evidence indicates that, in addition to PTSD, the Veteran also has been diagnosed as having major depressive disorder, dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia related to PTSD; obsessive compulsive disorder and panic disorder with agoraphobia.  Thus, the claims are as stated on the title page of this decision. 

As will be addressed below, the competent evidence shows that no distinctions were drawn by the Veteran's VA treating physicians between the symptomatology attributable to his service-connected PTSD and the symptomatology attributable to his other acquired psychiatric disabilities.  Because the competent evidence has shown that the Veteran's PTSD is related to active service, and because no distinctions were made by his VA treating physicians between his PTSD and his other acquired psychiatric disabilities, the Board concedes that all of the Veteran's psychiatric symptomatology attributable to PTSD is related to active service.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorders, to include PTSD, has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, nightmares, social isolation, diminished interest in activities, avoidance behavior, irritability, hypervigilance, exaggerated startle response and sleep difficulties.  

2.   The record is negative for symptoms resulting in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, such as obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation, neglect of personal hygiene, delusions, or impaired thought processes.

3.  In addition to his service-connected PTSD, the Veteran has also been diagnosed with major depressive disorder, dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia related to PTSD; obsessive compulsive disorder and panic disorder with agoraphobia.

4.  The symptomatology of the Veteran's acquired psychiatric disabilities, in addition to PTSD, cannot clearly be distinguished from that of his service-connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2011).

2.  Service connection is warranted for an acquired psychiatric disability in addition PTSD, to include major depressive disorder, dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia; obsessive compulsive disorder and panic disorder with agoraphobia, as part of the Veteran's already service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disability in addition to PTSD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for an acquired psychiatric disability in addition to PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Regarding the Veteran's claim for an initial rating in excess of 30 percent for PTSD, the RO provided notice to the Veteran in a June 2006 letter, prior to the date of the issuance of the appealed May 2008 rating decision.  The June 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the report of April 2008 and March 2010 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's former representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

A March 2004 VA treatment note reported that the Veteran had an Axis I diagnosis of chronic PTSD and recurrent, mild major depressive disorder.  A GAF score of 49 was assigned.

The Veteran underwent a private psychological evaluation in March 2005 conducted by Dr. Maxwell.  On psychological testing, the Veteran met the DSM IV criteria for chronic, severe PTSD as he endorsed 17 out of the 17 criteria.  The Beck Depression inventory indicated that he had severe depression and severe anxiety.  He reported difficulties with sleeping and depression.  He was anxious and woke up from nightmares having panic attacks.  He reported not liking to be around people and experienced short term memory problems.  On examination, he made poor eye contact and appeared to be anxious and confused.  He was well oriented to time, place and person.  His cognitive functioning was within low normal limits and his intellectual functioning seemed to have deteriorated significantly since Vietnam.  He had severe short term memory problems.  His judgment appeared to be impaired.  He presented with blunted affect and appeared to be anxious and depressed.  He had significant impairment in social, occupational, family, judgment and mood.  There was reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory or stereotypical speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment in short term and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Axis I diagnosis was chronic, severe PTSD; dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia related to PTSD; obsessive compulsive disorder and panic disorder with agoraphobia.  A GAF score of 55 was assigned.  The examiner noted major impairment in several areas including impaired ability to work, impairment in family relations, judgment, thinking and mood.  

The Veteran underwent a private psychological evaluation in March 2006 again conducted by Dr. Maxwell.  It was noted that the Veteran had significant impairment in social, occupational, family, judgment and mood.  There was reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short term and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintain effective work and social relationships.  It was noted that the Veteran had difficulty doing his job as he had a lot of anxiety.  He reported that he and his wife were "going in different directions" as his wife was "running out of patience" with him.  The diagnosis was chronic, severe PTSD; dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia related to PTSD; obsessive compulsive disorder and panic disorder with agoraphobia.  A GAF score of 55 was assigned.  

The Veteran underwent a private psychological evaluation in August 2006 again conducted by Dr. Maxwell.  It was noted that the Veteran was experiencing difficulty sleeping, nightmares, intrusive thoughts and recollections which were consistently frightening and induced physiological responses and feelings of impending doom.  He could not sleep and could not relax and had increasingly stronger feelings of depression evidenced by agitation and patterns of isolation.  Dr. Maxwell opined that a 70 percent rating was now warranted as there were now deficiencies in most areas such as work, school, family relation, judgment, thinking and mood. This was due to such symptoms as suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  A GAF score of 45 was assigned.

The Veteran was hospitalized on October 17, 2006 at the Dallas VA Medical Center.  He was admitted for anxiety, depression and suicidal ideation.  He indicated that he planned to run his vehicle into another car.  He was admitted with a GAF score of 25 and had a history of PTSD and major depressive disorder.  It was noted that his mood was sad and depressed and his stressors were marital tension and job dissatisfaction.  At the time of his discharge on October 23, 2006, he was considered to be stable medically and psychiatrically.  He also denied suicidal or homicidal ideations. 

The Veteran underwent a private psychological evaluation in November 2006 conducted by Dr. Maxwell.  A GAF of 45 was assigned as there was major impairment in several areas.

The Veteran underwent a VA examination in April 2008.  The Veteran reported hearing voices saying "incoming" about twice a month.  He began to have symptoms of emotional distress since his return from Vietnam.  He isolated himself from others and was very emotional.  He reported that he did not love his wife and the two of them slept in separate rooms.  He also had difficulty getting along with others as well as problems with authority figures.  He also indicated homicidal ideas and suicidal ideas.  He experienced intrusive thoughts and flashbacks.  He had an aversion to crowds and preferred to isolate himself.  He was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  On examination, he was somewhat rambling and vague.  He was also dramatic in his presentation.  His thought processes were logical, coherent and relevant.  He seemed intelligent and his speech was well understood.  He was well groomed and cooperative.  He was well oriented to time, place, person and situation.  His affect was one of excitation.  His reasoning was good.  Fund of general information was good.  He exhibited no psychomotor slowing but did exhibit some agitation.  His verbal comprehension and concentration were good.  He complained of poor short-term memory.  His sensorium was somewhat cloudy.  A review of the psychological symptoms resulted in the endorsement of panic attacks, depression, insomnia, appetite disturbance, crying spells, anhedonia and nightmares.  He indicated auditory hallucinations and paranoia as well as suicidal and homicidal ideas.  The examiner determined that the Veteran's main problems had to do with his impulsivity, antisocial attitude and substance dependency.  He had to be reminded and prompted to endorse specific symptoms of PTSD including intrusive thoughts, flashbacks and nightmares.  A personality inventory demonstrated possible exaggeration of symptoms and possible malingering.  The Axis I diagnosis was mild PTSD and polysubstance dependency.  Axis II demonstrated antisocial personality disorder with borderline personality disorder features.  A GAF score of 60 was assigned.  The examiner noted that most of the Veteran's problems were not related to PTSD as he had to be prompted in order to name high ranking symptoms of PTSD.  

A March 2009 VA psychotherapy session indicated that the Veteran reported ongoing depression related to the state of his marriage.  On examination, he was well groomed and engaged in the session.  He displayed depressed and frustrated mood with congruent affect.  His speech was within normal limits.  There were no gross psychomotor abnormalities.  Thought process was coherent.  Suicidal ideation, plans or intent, were not evident.  Homicidal ideation was not endorsed.  He endorsed mistrust but no florid paranoia was evidenced.  He had reexperiencing, arousal and avoidance.  The diagnosis was chronic PTSD and depression not otherwise specified (NOS).

The Veteran underwent a VA examination in March 2010.  He reported that he was married to his wife of 11 years and had 2 children from a prior relationship.  He worked full time as a warehouse worker for a shipping and receiving company.  He had worked there for the last 10 years and had planned on retiring after he turned 62 later in the month.  He had been involved with individual therapy but continued to note PTSD, depressive symptoms, frustration with the VA claims process and continued problems with his wife.  He had however, just recently taken a cruise to Jamaica with his wife.  The examiner noted that the Veteran was hospitalized in 2006 for about a week.  The Veteran reported continued mild symptoms of depression.  He did not describe any other symptoms of depression other than anhedonia.  He reported a history of suicidal thoughts but none recently.  He was hospitalized in 2006 for suicidal thoughts but now described his feelings as more vague thoughts of not caring if he lived or if he died and feeling very aggressive.  He continued to have nightmares about 2 to 3 times a week, had flashbacks, avoided stimuli, avoided thinking about his trauma, and felt detached from others.  He reported initial insomnia but noted that he was getting better sleep with medication as he averaged about 6 1/2 hours of sleep.  He had claimed sleep disorder as a separate disability, but the examiner noted that "clearly his sleep disturbance relates to the PTSD and is not a separate condition."  He had possible clinical depression in the past but he was not currently describing full symptoms of depression separate from his PTSD.  He reported hypervigilance and exaggerated startle.  He also had a long history of antisocial personality traits, anger problems and aggression which resulted in occasional physical aggression toward his wife with the last episode being in November 2009.  There was a significant history of alcohol and drug abuse including cocaine and intravenous drugs.  While the Veteran reported being in remission, it was noted that he had a recent DWI this year.  Occupationally, the Veteran reported that he was able to best work when he was alone.  He had fewer problems on his current job than in previous jobs as he was able to work by himself in the back of the office.  He noted that he had problems with authority, got into frequent arguments and had been threatened with being fired.  His situation has improved overall since he began receiving treatment in 2006 however, he reported that he went home from work early a couple of times a month due to anger.  He was currently married but still had occasional bouts of physical and verbal abuse toward his wife and had general disregard for her.  In general, he stated that he had a vengeful attitude and did not get along well with people.  He had friends but since he could not drink much, tended to stay home and be away from them since they liked to drink.  He began going to a church and people have been very nice to him there.  He appreciated the positive reaction and had joined the choir.  The examiner noted that the Veteran was able to complete normal activities of daily living without significant impairment and was fully independent.  He worked full time and during his time off he watched television, went to church and read the Bible.  He recently went on a cruise with his wife and some friends which seemingly contradicted his previous statements about isolating himself from others.  On examination, he was casually dressed and well groomed.  He was verbal and somewhat cooperative.  A rapport was moderately established and his social skills were fair.  His thought process was logical, coherent and relevant.  His affect was primarily irritable and he complained of a number of symptoms.  At times he was somewhat dramatic in his presentation.  He was well oriented to time, place, person and situation.  Reasoning and judgment were fair.  He described mild problems with concentration and short term memory due to chronic pain which distracted him all of the time.  His long term memory was fair.  He denied any history of head trauma, seizures or strokes.  He described a history of substance dependence, anger outburst and antisocial behaviors.  The examiner indicated that the Veteran's primary problems both socially and occupationally were related to his personality disorder associated with a history of polysubstance dependence.  Taken separately, the examiner estimated that the PTSD itself resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to flashbacks and distractions.  The Axis I diagnosis was chronic, mild to moderate PTSD; and polysubstance dependence in reported remission.  The Axis II diagnosis was antisocial personality disorder with borderline features.  A GAF score of 62 was assigned.  He was competent for VA purposes and capable of managing his own funds independently.  The examiner noted that there were some concerns about exaggeration when diagnosing the Veteran's PTSD.  The Veteran also demonstrated signs of personality disorder and a history of polysubstance abuse which accounted for the bulk of his social and occupational problems.  Taken separately, the GAF score of 60 seemed appropriate for PTSD alone.  While there was a reported history of depression, the Veteran was not describing full symptoms for clinical depression at this time though there was certainly an issue with fluctuating mood.  He also claimed a separate sleep disorder but the examiner noted that the Veteran's sleep disorder clearly related to his PTSD rather than as a separate disorder.  


I.  Entitlement to a higher initial rating in excess of 30 percent for PTSD.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In this case, the Veteran is currently assigned an initial 30 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for PTSD.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.  Thus, the pathology associated with service-connected major depressive disorder associated with PTSD is also contemplated in the analysis of the disability evaluation assigned.  

Under the general rating formula for mental disorders rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD. See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Analysis

The Board finds that based on the totality of the evidence and after resolving any reasonable doubt in favor of the Veteran, his PTSD more nearly approximates the criteria for a 50 percent rating, but no more, during the entire period in issue.  

The Veteran's PTSD was manifested by anxiety, nightmares, social isolation, exaggerated startle, significant anhedonia, avoidance behavior, sleep difficulties, panic attacks, appetite disturbance, crying spells and anhedonia.  The Veteran continued to be married to his wife of 11 years but he reported that they were not living harmoniously as he had occasional bouts of physical and verbal abuse toward his wife and had general disregard for her.  He also reported experiencing social isolation due to his dislike of being around crowds.

As noted above, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan, supra.

Thus, a finding that there is occupational and social impairment resulting in reduced reliability and productivity is sufficient to warrant a 50 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 50 percent rating are not manifested. 

The preponderance of the evidence, however, does not show that the Veteran's symptoms warrant a rating in excess of 50 percent as the overall evidence of record does not reflect that the Veteran's symptomatology, in general, was so severe as to merit an initial 70 percent evaluation.  In this regard, the evidentiary record was negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting his ability to function independently, spatial disorientation or neglect of personal hygiene.  

The Board notes that private treatment reports from Dr. Maxwell indicated that the Veteran had "severe" PTSD as he had significant impairment in social, occupational, family, mood and judgment.  Dr. Maxwell specifically opined that "a 70 percent rating was now warranted" as there were now deficiencies in most areas such as work, school, family relation, judgment, thinking and mood which was due to such symptoms as suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  

While Dr. Maxwell noted such symptoms as neglect of personal appearance and hygiene, there is no indication in his multiple psychological evaluations that the Veteran presented in a manner of dress or level of hygiene that was not appropriate. 

Additionally, while Dr. Maxwell opined that the Veteran's PTSD resulted in significant impairment which warranted a 70 percent evaluation, he did not address the Veteran's diagnosed personality disorder.

The Board notes that personality disorders are considered to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).

Conversely, the April 2008 VA examiner noted that the Veteran's main problems had to do with his impulsivity, antisocial attitude and substance dependency as most of the Veteran's problems were not related to PTSD as he had to be prompted in order to name high ranking symptoms of PTSD.  The March 2010 VA examiner also indicated that the Veteran's primary problems both socially and occupationally were related to his personality disorder associated with a history of polysubstance dependence.

The Board also notes that in October 2006, the Veteran was hospitalized at the VA Medical Center for a week due to suicidal thoughts.  On admission to the hospital, the Veteran was assigned a GAF score of 25 and his mood was sad and depressed.  At the time of his discharge, however, he was considered to be stable medically and psychiatrically and denied suicidal or homicidal ideations.  Thus, his symptoms improved following each brief hospitalization and it appears that he has not been hospitalized for treatment of his service-connected PTSD since the October 2006 admission. 

The assigned GAF score of 25 upon admission to the hospital in October 2006 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Additionally, Dr. Maxwell additionally assigned GAF scores ranging from 45-55 which indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

However, subsequent GAF scores of 60, which generally reflect moderate symptoms, had been recorded at the April 2008 and March 2010 VA examinations.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Furthermore, in this case, the overall evidence of record for this time period does not reflect that the Veteran's symptomatology was so severe as to merit an initial 70 percent evaluation.

While the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships, the Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as he has continued to live with his wife, had friends, and became active in his church where he was a member of the choir.  Even though the Veteran reported a dysfunctional relationship with his wife and the need for isolation, on the most recent VA examination in March 2010, he noted going on a cruise with his wife and some friends.  The VA examiner also noted that the Veteran's PTSD resulted in only occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to flashbacks and distractions as the Veteran was able to complete normal activities of daily living without significant impairment and was fully independent.

The Veteran's judgment and thinking had also been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  While the Board acknowledges that, at times, the Veteran complained of suicidal ideation, there is no indication that he demonstrated any plan or intent aside from the acute episode in October 2006.  

He did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  

As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

During this initial period there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Thus, the Board finds that the Veteran's symptoms more closely approximated the criteria for 50 percent.   


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to service connection for an acquired psychiatric disability in additioin to PTSD.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Analysis

The Veteran has contended that his current acquired psychiatric disabilities, in addition to PTSD, are related to active service.  

Initially, the Board notes that the March 2010 VA examiner indicated that in addition to PTSD, the Veteran demonstrated signs of personality disorder and a history of polysubstance abuse which resulted in an Axis II diagnosis of an antisocial personality disorder with borderline features.

To the extent that a personality disorder currently exists, service connection cannot be granted.  Personality disorders are considered to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).

The Board notes however, that in addition to diagnoses of PTSD and a personality disorder, the competent evidence also shows that the Veteran has been diagnosed as having major depressive disorder, dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia related to PTSD; obsessive compulsive disorder and panic disorder with agoraphobia.

While the record contains these above diagnoses, the March 2010 VA examiner determined that the Veteran was not describing full symptoms for clinical depression and a diagnosis of major depressive disorder was not provided.  The examiner did however note that there was certainly an issue with fluctuating mood.  Additionally, multiple VA and private treatment records have consistently diagnosed the Veteran with major depressive disorder as well as an anxiety disorder.  When affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of major depressive disorder.

The competent evidence also indicates that the Veteran's VA treating physicians made no distinctions between the psychiatric symptomatology attributable to his PTSD and to his other acquired psychiatric disabilities.  

The Board also notes that the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

While there is no definitive opinion on whether the symptomatology of the Veteran's current acquired psychiatric disabilities are attributable to the Veteran's service-connected PTSD or a result of the Veteran's service, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran's major depressive disorder, dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia; obsessive compulsive disorder and panic disorder with agoraphobia cannot be satisfactorily disassociated from the Veteran's PTSD, or any other psychiatric disorder however diagnosed.  

In view of the foregoing, the Board finds that the symptomatology of the Veteran's acquired psychiatric disability in addition to PTSD, to include major depressive disorder, dysthymic disorder, generalized anxiety disorder; intermittent explosive disorder; insomnia; obsessive compulsive disorder and panic disorder with agoraphobia, cannot clearly be distinguished from that of his service-connected PTSD.  Therefore, service connection is warranted for acquired psychiatric disabilities in addition to PTSD.  As detailed above however, the practical effect of this decision is that all of the Veteran's psychiatric impairment is to be attributable to the already service-connected PTSD.





ORDER

Entitlement to an initial 50 percent rating, but no higher, for PTSD with major depressive disorder is granted.

Entitlement to service connection for an acquired psychiatric disability in addition to PTSD, is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


